UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CHARLES KURTZEBORN,
Plaintiff,
v. | CASE No. 8:20-cev-571-TGW

ANDREW M. SAUL, -
Commissioner of Social Security,

Defendant.

 

ORDER

The plaintiff in this case seeks Judicial review of the denial of
his claim for Social Security disability benefits.' Because the decision of
the Commissioner of Social Security is supported by substantial evidence
and contains no reversible error, the decision will be affirmed.

_e

The plaintiff, who was fifty-three years old at the time of the

administrative hearing and who has a high-school equivalency diploma (Tr.

37, 71), has past relevant work as a machine repairman and an insulation

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 15). -
installer (Tr. 25). He filed a claim for Social Security disability benefits,
alleging that he became disabled due to “[e]xtreme back pain, neck pain,
Bullet lodged in back, no strength in back, Fatigue, Arthritis, Neurological
Problems, Autoimmune [disorder], Endoc[]rine disorder and Digestion
problems from metals and toxins” (Tt. 77). The claim was denied initially
and upon reconsideration.

The plaintiff, at his request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiff
had severe impairments of “cervical congenital stenosis; degenerative disc
disease of the lumbar spine with ‘moderate to severe left foraminal
encroachment and narrowing at L3-L4, and with old retained bullet at L4 (20
CFR 404.1520(c)” (Tr. 19). He found that, despite these impairments, the
plaintiff had the residual functional capacity to

perform light work as defined in 20 CFR

404.1567(b) except the claimant can lift/carry up

to 20 pounds frequently and 10 pounds

occasionally; can walk/stand for 6 hours in an 8-

hour workday with normal breaks; can sit for 6

hours in an 8-hour workday with normal breaks;

must avoid climbing scaffolds, ropes, and more

than 5-step ladders; occasionally climb lesser

ladders, ramps, and stairs; occasionally stoop,

kneel, crouch, and crawl; frequently balance,

3.
handle, and reach; [and] must avoid exposure to

extreme cold, excessive vibration, and industrial

hazards.

(Tr. 22).

The law judge determined that, with those limitations, the
plaintiff could not perform past relevant work (Tr. 25). However, based
upon the testimony of a vocational expert, the law judge found that jobs
existed in significant numbers in the national economy that the plaintiff
could perform, such as counter attendant, cashier II and sales attendant (Tr.
26).’ Accordingly, the law judge decided that the plaintiff was not disabled
(Tr. 27). The Appeals Council let the law judge’s decision stand as the final
decision of the Commissioner (Tr. 1).

TL.
In order to be entitled to Social Security disability benefits, a

claimant must be unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which

 

The Decision states “Small attendant,” but that is a typographical error, since the
vocational expert testified that a person with the plaintiff's vocational profile could work
as a “sales attendant” (Tr. 73).

3
... has lasted or can be expected to last for a continuous period of not less
than twelve months.” 42 U.S.C. 423(d\(1)(A). A “physical or mental
impairment,” under the terms of the Act is one “that results from anatomical,
physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42
U.S.C. 423(d)(3).

A determination by the. Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 USS. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11" Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

4.
It is, moreover, the funetion of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly, it
is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5" Cir.
1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

I

The plaintiff's sole argument is that the law judge’s “decision
was in error in failing to address how long the claimant could stand and/or
walk at one time” (Doc. 16, p. 5). “Significantly, the plaintiff makes no

argument that he has greater functional limitations than determined by the

' -5-
law judge; the only contention that he articulates is that the law judge’s
findings were not specific enough regarding the length of time plaintiff could
stand or walk. That argument fails. Furthermore, in light of the
Scheduling Order and Memorandum Requirements, any other argument is
forfeited (see Doc. 14, p. 2) (The plaintiff must “identify with particularity
the discrete grounds upon which the administrative decision is being
challenged” and support such challenges “by citations to the record of the
pertinent facts and by citations of the governing legal standards.”); see also
Access Now, Inc. v. Sw. Airlines, 385 F.3d 1324, 1330 (11" Cir. 2004) (“[A]
legal claim or argument that has not been briefed before the court is deemed
abandoned and its merits will not be addressed.”).

The law judge found that the plaintiff could do a range of light
work, including “walk/stand for 6 hours in an 8-hour workday with normal
breaks” (Tr. 22). The plaintiff claims that “there is a gap in the findings”
because “[w]e do not know the maximum time [t]he [plaintiff] could stand
and/or walk at one time” (Doc. 16, p. 6).

The plaintiff elaborates (id., p. 7):

Had the Administrative Law Judge decision

indicated that the claimant would be able to stand

and/or walk for two hours at a time, although the
claimant would not have agreed with this finding,

-6-
it would have at least been a sufficient finding to
determine that the claimant could perform the jobs
identified by the vocational expert. Without
knowing how long the claimant could stand/walk
at one time, it cannot be known whether the
claimant could perform the jobs identified by the
vocational expert.

This argument fails because the law judge indicated the plaintiff
could stand/walk for two hours at a time. Thus, the law judge expressly
found that the plaintiff “can walk/stand for 6 hours in an 8-hour workday
with normal breaks” (Tr. 22) (emphasis added). Moreover, in the pertinent
hypothetical question to the vocational expert, the law judge amplified what
he had in mind when he used the term “normal breaks.” Thus, he asked the
expert to assume a person who could “stand and/or walk ... [for] six hours
in an eight hour work day, with normal and customary work breaks, breaking
work activity into two hour increments ...” (Tr. 71, emphasis added). The
vocational expert responded (Tr. 72-73):

[S]uch an individual could perform work such as a

Counter Attendant, DOT number 311.477-014.

The SVP is 2. The exertional level is light .... A

second is a Cashier, I], DOT number 211.462-010.

The SVP is 2. The exertional level is light .... A

third example is a Sales Attendant, DOT number

299.677-010. The SVP is 2. The exertional

level is light ..... And that is a representative
sample, Your Honor.
The law judge determined, based on this testimony, that the plaintiff was not
disabled (Tr. 26), thereby finding that the plaintiff could stand/walk for two
hours at a time.

Notably, the term “normal breaks” is commonly understood in
the social security disability context as having a work break every two hours.
See, e.g., Braithwaite v. Commissioner of Social Security, No. CIV S-09-
2922-CMK, 2011 WL 1253395, at *4, n.4 (E.D. Calif.) (“‘Normal breaks’
occur every two hours during a normal 8-hour work day; one in the morning,
lunch, and one in the afternoon.”). These circumstances clearly show that
the law judge found the plaintiff could perform a range of light exertional
work with breaks every two hours. See Allen v. Schweiker, 642 F.2d 799,
801 (5" Cir. 1981).

In sum, the law judge’s determination of not disabled is based
upon the plaintiff's ability to perform representative jobs that do not require
the plaintiff to stand/walk for more than two hours at atime. The plaintiff
makes no argument, and he certainly does not identify evidence, compelling
a more restrictive residual functional capacity. Furthermore, the plaintiff
acknowledged that “[h]ad the Administrative Law Judge decision indicated

that the claimant would be able to stand and/or walk for two hours at a time,
although the claimant would not have agreed with this finding, it would have
at least been a sufficient finding to determine that the claimant could perform
the jobs identified by the vocational expert” (Doc. 16, p. 7). That is
precisely what the law judge did set he found that the plaintiff “can
walk/stand for 6 hours in an 8-hour workday with normal breaks” (Tr. 22)
(emphasis added).

It is, therefore, upon consideration,

ORDERED:

That the Commissioner’s decision is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE
this case. |

Ma
DONE and ORDERED at Tampa, Florida, this _ /¥ day

of May, 2021.

~

“ Arent, eS , , \y/ ew

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
